DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                      DANIEL PATRICK HOWE,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D21-243



                         September 15, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Pinellas County; Chris Helinger, Judge.

PER CURIAM.


     Affirmed.


NORTHCUTT, KELLY and SMITH, JJ., Concur.



Opinion subject to revision prior to official publication.